Citation Nr: 0111808	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of brain trauma, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected pterygium of the right eye, currently rated as 
noncompensably disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the RO.  



REMAND

The veteran underwent examinations in conjunction with his 
increased rating claims.  An internal medicine examination 
was conducted in April 1999.  It appears that at least one 
page is missing from the examination report.  The RO should 
attempt to obtain a copy of the entire medical examination 
report and associate it with the file.  In addition, the RO 
should arrange for another medical examination to determine 
the degree of disability associated with his brain injury.  

Regarding the eye claim, the Board notes that the veteran's 
pterygium is rated pursuant to 38 C.F.R. § 4.84a, including 
Diagnostic Code 6034.  That code provides that pterygium is 
rated for loss of vision, if any.  The RO considered the 
provisions of the code that described disability associated 
with impaired visual acuity, but did not consider the 
provisions that describe any disability associated with 
impaired field of vision.  

A report of a May 1999 field of vision study is associated 
with the file; however, there is no interpretation of the 
study.  The RO should have an appropriate medical 
professional provide an interpretation of the study 
consistent with the rating criteria.  

There also has been a significant change in the law during 
the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
pterygium and brain injury since April 
1999.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The RO should specifically request a 
complete copy of the April 1999 QTC 
examination and associate it with the 
file.  

2.  Then, the veteran should be afforded 
a VA neurological examination to 
determine the current severity of his 
service-connected residuals of brain 
trauma.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether there is 
any evidence of hemiplegia, epileptiform 
seizures, facial nerve paralysis due to 
the brain injury in service.  The 
examiner should specifically state 
whether the veteran's complaints are 
purely subjective such as headaches, 
dizziness or insomnia.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  The veteran should be afforded a VA 
ophthalmological examination to determine 
the current severity of his service-
connected pterygium.  All indicated 
tests, including visual acuity and field 
of vision studies, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
provide interpretations of all studies in 
terms that are consistent with the rating 
criteria.  In addition, the examiner 
should be asked to provide an 
interpretation of the May 1999 field of 
vision study in terms consistent with the 
rating criteria.  A complete rationale 
for any opinion expressed must be 
provided.  The examiner should fully 
describe any functional loss visual 
acuity attributable to the service-
connected disability in terms of the 
Rating Schedule.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




